DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-24 are pending and subject to examination on the merits.

Priority
The instant application is a DIV of application 15/506,881 (now US Patent 11,124,808), which is a 371 of PCT/EP2015/069685 filed 27 August 2015 which claims benefit of foreign priority document EP 14182698 filed 28 August 2014 is acknowledged.  Said document has been received.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02 May 2022 and 26 April 2021 have been considered by the examiner.  See initialed and signed PTO/SB/08’s.

Specification
The disclosure is objected to because of the following informalities: the specification is objected to because the Reference to Sequence Listing section is incomplete.  To complete the requirements of 37 C.F.R. 1.821-1.825, said section must also include the following: i) the name of the ASCII text file; ii) the date of creation; and iii) the size of the ASCII text file in bytes.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim recites “about 8 to about 96 hours” and “about 26o to about 60oC”.  However, the term “about” is not defined in the specification in any meaningful way so as to apprise one skilled in the art to what values constitute “about”.  Said term can mean one value to one skilled artisan and completely different value to a different skilled artisan.  As such, the metes and bounds of the claim are unclear.  


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a process for producing a fermentation product comprising solubilizing municipal solid waste (MSW) by contacting said MSW with an enzyme composition comprising a cellulolytic background composition (CBC), defined in the specification as an enzyme composition comprising a mixture of two or more cellulolytic enzymes (p. 9, lines 23-35), and one or more enzyme selected from a protease, a lipase and a beta-glucanase; fermenting the solubilized MSW with one or more microorganisms to produce a fermentation product and recovering the fermentation product.  
However, the process encompasses an enormous genus of enzymes, which given the teachings in the specification will not work equally well or work at all for solubilization of MSW.  For instance, the genus alone of proteases is enormous, wherein proteases can be subdivided into acid protease, neutral protease, basic protease – the activity is based on pH optimum, or alternatively, the activity is based on their catalytic site residues, e.g. metalloprotease, serine protease, cysteine proteases, threonine protease, glutamic protease, etc.  This is similar for each different enzyme or enzyme composition utilized in the process.  The cellulolytic enzymes of the CBC can be any enzyme with cellulose degrading activities, of which there are an enormous number.  Lipases and beta-glucanases as well have a multitude of different enzymes from different species, each having different activities depending on species, temperature and pH optimums.  The examples, however, only utilize a small combination of enzymes in specific ratios, e.g. CBC being Cellic® Ctec3, Bacillus amyloliquefaciens protease, lipases from Thermomyces or Humicola, and a beta-glucanase from Aspergillus, with successful ratios being those listed in claim 18.  
The MPEP in section 2163.02 states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made/filed, of the specific subject matter claimed.  The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").   Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
	
	Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed. Circ. 1997).
 	
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence."  Furthermore, the courts have also held that possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. 
In addition, in the en banc decision of Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F.3d 1336, 94 USPQ2d 1161 (Fed. Cir. 2010), the court reaffirmed CAFC court decisions of the past by reiterating the purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification. Rochester, 358 F.3d at 920 (Fed. Circ. 1997) (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 [54 USPQ2d 1915] (Fed. Cir. 2000)).”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-9, 16 and 24 are rejected under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Sweeney et al. (US 2010/0159536 – cited IDS).
Regarding claims 1-2, Sweeney et al. teach a method of degrading/hydrolyzing a cellulosic containing product such as municipal solid waste (MSW) (See paragraph 0045-0046) by adding an enzyme composition comprising one or more (several) cellulolytic enzymes of endoglucanase, cellobiohydrolase (I and/or II, see paragraph 0033) and beta-glucosidase, a cellobiose dehydrogenase and at least a cellulolytic enhancing activity polypeptide (See Abstract) and paragraph 0046)) and can further comprise a protease (See paragraph 0219).  It is noted, said endoglucanase is defined as a beta-glucanase (See paragraph 0032).  It is also taught that the one or more cellulolytic enzyme compositions can be a commercial composition such as such as Cellic® Ctec or Celluclast (See paragraph 0231), which is the composition utilized in the instant specification as a “cellulolytic background composition” (See instant paragraphs 0009 and 0048).  Said method further comprises fermenting the hydrolyzed cellulosic material with a fermenting microorganism(s) to produce a fermentation product and recovering said fermentation product (See paragraphs 0013-0017). 
Regarding claims 3, each recite a celluloytic background, such as 40-99%, in combination with 0-20% protease, 0-10% lipase and 0-30% beta-glucanase, meaning that the lower limit of 0% for each means none of the enzymes necessarily needs to be present.   
Regarding claim 5, said microorganism is bacterial or fungal (See paragraph 0118).
Regarding claim 6, the method of fermenting comprises a fermenting microorganism to hydrolyze material and the fermentation is performed for about 8 to about 96 hours and a temperature of about 26o to about 60oC (See paragraph 0131)
Regarding claims 7-9, the cellulolytic enhancing polypeptide is a GH61 from Thermoascus or can be any cellulolytic enhancing polypeptide from Penicillum (See paragraphs 0018 and 0191).
Regarding claim 16, said composition further comprises a mannanase (See paragraph 0219). 
Regarding claim 24, the composition further comprises an esterase (see paragraph 0218) or a hemicellulase (paragraph 0219).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-16, 20, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al. (US 2010/0159536 – cited IDS) in view of Gaspar et al. (WO 2013/016115 – cited IDS).
Regarding claims 1-2, Sweeney et al. teach a method of degrading/hydrolyzing a cellulosic containing product such as municipal solid waste (MSW) (See paragraph 0045-0046) by adding an enzyme composition comprising one or more (several) cellulolytic enzymes of endoglucanase, cellobiohydrolase (I and/or II, see paragraph 0033) and beta-glucosidase, a cellobiose dehydrogenase and at least a cellulolytic enhancing activity polypeptide (See Abstract) and paragraph 0046)) and can further comprise a protease (See paragraph 0219).  It is noted, said endoglucanase is defined as a beta-glucanase (See paragraph 0032).  It is also taught that the one or more cellulolytic enzyme compositions can be a commercial composition such as such as Cellic® Ctec or Celluclast (See paragraph 0231), which is the composition utilized in the instant specification as a “cellulolytic background composition” (See instant paragraphs 0009 and 0048).  Said method further comprises fermenting the hydrolyzed cellulosic material with a fermenting microorganism(s) to produce a fermentation product and recovering said fermentation product (See paragraphs 0013-0017). 
Regarding claims 3, each recite a celluloytic background, such as 40-99%, in combination with 0-20% protease, 0-10% lipase and 0-30% beta-glucanase, meaning that the lower limit of 0% for each means none of the enzymes necessarily needs to be present.   
Regarding claim 5, said microorganism is bacterial or fungal (See paragraph 0118).
Regarding claim 6, the method of fermenting comprises a fermenting microorganism to hydrolyze material and the fermentation is performed for about 8 to about 96 hours and a temperature of about 26o to about 60oC (See paragraph 0131)
Regarding claims 7-9, the cellulolytic enhancing polypeptide is a GH61 from Thermoascus or can be any cellulolytic enhancing polypeptide from Penicillum (See paragraphs 0018 and 0191).
Regarding claim 16, said composition further comprises a mannanase (See paragraph 0219). 
Regarding claim 24, the composition further comprises an esterase (see paragraph 0218) or a hemicellulase (paragraph 0219).
Regarding claims 1, 11, 13, 32 and 33, each recite a celluloytic background in combination with 0-20% protease, 0-10% lipase and 0-30% beta-glucanase, or a combination thereof, meaning that the lower limit of 0% for each means none of the enzymes need be present in the composition.  
Sweeney et al., however, do not teach wherein a lipase from Humicol insolens or Thermomyces lanuginosus is present and further comprises, for example, SEQ ID NO: 3 (claims 12-13), the protease is from Bacillus and comprises SEQ ID NO: 1 (claims 10-11) and is present in amounts such as 2.5-7.5% (claim 34); nor the origins of the other enzymes utilized (e.g. claims 15-17).
	Gaspar et al. teach adding combinations of enzymes to cellulosic containing material, which includes municipal solid waste (See p. 10, 24-25), in order to breakdown/treat said cellulosic material.  The enzymes include combinations of lipase, proteases and pectinases, wherein additional enzymes can be added such as amylases and mannanases (See Claims 1-2 and Example 1), wherein the lipases suitable for use in the method include those from H. insolens or T. lanuginosus (See p. 24, lines 29-34) or commercially available enzymes such as LipexTM (Seep. 25, line 9).  The protease to be utilized with the lipase can preferably be from Bacillus amyloliquefaciens (See p. 26, lines 16-22), wherein the preferred sequence is that of Swissprot P06832, has 100% sequence identity to instant SEQ ID NO: 1 (See SCORE, result #1, .rup file).  It is further taught that the pectinase can include PectinexTM Ultra SP-L, including a pectate lyases from A. aculeatus (See p. 28, last two paragraphs).   It is further taught that composition further comprises enzymes such as cellulases, GH61 polypeptides (having polypeptide having cellulolytic enhancing activity), a hemicellulase, an expansin, an esterase, a laccase, a ligninolytic enzyme, a mannanase, a pectinase, a peroxidase, a protease, and a swollenin, wherein the cellulase is one or more (several) enzymes selected from the group consisting of an endoglucanase, a cellobiohydrolase, and a beta-glucosidase (See p. 37, lines 10-19).  It is further taught that the endoglucanase is a beta-endoglucanase (see p. 4, lines 13-22), which can be from Aspergillus (See p. 63, lines 10-31).  It is further taught that the alpha-amylase can be that from Rhizomucor pusillus (See p. 43, lines 3-6).  Regarding the endo-mannases utilized, these can be from the genus Bacillus (See 15, line 30 to p. 16, line 7; and p. 48, lines 7-16).  Regarding the hemicellulases (instant claim 23-24), these can be selected from xylanases, acetylxylan esterase, feruloyl esterase, arabinofuranosidase, xylosidase and glucuronidase (See p. 37. Lines 19-24).  With regard to the amount of the lipase, protease and pectinase used, it is present in a ratio of total enzyme of 10:1:10.  Finally, regarding the lipase, as noted, LipexTM is one of the lipases taught as being utilizable in solubilizing/hydrolyzing the cellulosic material, wherein said LipexTM is from T. lanuginosus or H. lanuginosus and comprises the sequence of instant SEQ ID NO: 3 (See SCORE, .rag file, Results #4 and #5).  
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing of the claimed invention to further add the composition comprising lipase, protease and pectinase as taught by Gaspar et al. to the cellulolytic composition of Sweeney et al. in order hydrolyze/solubilize cellulosic containing material such a MSW because Gaspar et al. demonstrate that doing so facilitates the breakdown of said cellulose containing material (See Example 1, Table 1)  One skilled in the art would be motivated to add the lipase, protease, pectinase combination to that of Sweeney et al. because Gaspar et al. also add similar cellulolytic enzymes to the overall composition in order to break down said cellulose containing material.  One skilled in the art would have a reasonable expectation of success in adding the composition of Gaspar et al. to that of Sweeney et al. given they are utilized for the same purpose and given they both successfully achieve the result of hydrolyzing/solubilizing cellulose containing material such as MSW.  With regard to the overall concentrations/percentages, it would be obvious to one of skill in the art to optimize the concentrations to find the ones which work most efficiently (See MPEP 2144.05(II)(A)).    

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US Patent No. 10,889,838. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap to such an extent to be obvious variations of one another.
The instant claims are drawn to a method of process for solubilizing Municipal Solid Waste (MSW) comprising: (a) contacting the MSW with an enzyme composition comprising a cellulolytic background composition, and one or more enzyme selected from a lipase, a protease and a beta-glucanase, in order to produce solubilized and/or hydrolysed MSW, and further fermenting said solubilized MSW with one or more microorganisms to produce a fermentation product and then recovering said product.	Dependent claims recite preferred embodiments of said enzymes are those having a protease having at least 90% sequence SEQ ID NO: 1 (claim 11), a lipase having at least 90% sequence identity to SEQ ID NO: 2 or 3  (claim 13), beta-glucanase comprising at least 90% sequence identity to SEQ ID NO: 4 (claim 15); wherein the enzyme concentrations comprise cellulose background 60-80%, protease 5-15%, lipase 2.5-7.5% and beta-glucanase 10-20% (See claims 4 and 18).  
The claims to the ‘838 patent are drawn to an enzyme composition for solubilization of MSW comprising a protease having at least 90% sequence SEQ ID NO: 1, a lipase having at least 90% sequence identity to SEQ ID NO: 2 or 3 and beta-glucanase comprising at least 90% sequence identity to SEQ ID NO: 4, with a ratio to the cellulolytic background of 10:5:15:70.  
Therefore the claim sets vary by being the product and process of using said product in the instant process, part (a) of the instant claims.  MPEP 804.01(A) states that prohibition against double patenting rejections under 35 U.S.C. 121 does not apply when applicants have voluntarily filed two or more applications.  It would have been obvious to one skilled in the art to utilized the product of the ‘’838 patent, which specifically stipulates it is intended to be used in solubilization of MSW, in the process of actually solubilizing MSW with the same enzyme composition in order further make a fermentation product.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        26 August 2022